DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claim 1 is a relative term which renders the claim indefinite. The term “relatively high” and “relatively low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the sequence of the alternating refractive indices of the material layers is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US 6,525,806) in view of Tsai et al (US 5,398,133).
Smith discloses a method of fabricating a semiconductor device comprising  providing a wafer 10 to undergo processing steps; forming a photoresist layer on the wafer 10; providing the wafer 10 to a lithography system and performing a patterning process, the lithography system having an interference filter 12 that includes a transparent substrate having a first and second surface; a first plurality of alternating layers formed on the first surface of the transparent substrate wherein the sequence alternates between high and low refractive indices (Col. 7, lines 50-Col. 8, line 50; Fig. 7). 
Smith does not disclose a second plurality of alternating coatings formed over the second surface. 
Tsai discloses forming a filter comprising forming a substrate 6; forming a first plurality of layers 26 alternating between first and second refractive indices (Table 1) on a first side of the substrate 6; and forming a second plurality of layers, antireflective coating 27, alternating between the first and second refractive indices (Table 2) on the opposite surface of the substrate 6 for improvement in transmittance and avoidance of loss due to reflection at the uncoated side. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a second plurality of alternating layers on the second side of the substrate of Smith as suggested by Tsai in order to avoid loss due to reflection at the uncoated side. 
Regarding Claims 2-5, 8, and 11-14, Smith discloses that the first plurality of materials are configured for a desired wavenlength (Col. 8, lines 28-32) and include first and second materials, such as amorphous materials (Col. 8, lines 38-56); N can be an odd number or even number (Col. 8, line 43) and it would have been obvious to adjust the number of layers for the first or second plurality of layers for the specific design of the interference properties desired; the thickness of the layers are also a design parameter effecting the transmission (Col. 8, lines 48-51). 
Thus, claims 1-6, 8, and 11-14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Smith and Tsai. 
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 6, 7, 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest that the first and fifth amorphous material layers have a same thickness measured in a direction perpendicular to the first surface of the transparent substrate within the context of claims 6, 7, 9, 10, and 15-20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715